Citation Nr: 0710964	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that declined to reopen the claims for service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  In a decision dated in December 2001, the RO denied 
service connection for bilateral hearing loss and tinnitus 
based on the finding that there was no competent evidence 
linking the disabilities to the veteran's active service, to 
include noise exposure.  The veteran did not appeal the 
December 2001 decision within one year of being notified.

2.  With regard to the issue of service connection for 
tinnitus, the evidence submitted since the December 2001 
rating decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.

3.  With regard to the issue of service connection for 
bilateral hearing loss, the evidence submitted since the 
December 2001 rating decision is not cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.

4.  Resolving the benefit of the doubt in favor the veteran, 
the evidence shows that the veteran's bilateral hearing loss 
was likely caused by in-service noise exposure.




CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied entitlement 
to service connection for bilateral hearing loss and tinnitus 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).

2.  New and material evidence has not been received, and the 
claim seeking service connection for tinnitus may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).  

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2006).

4.  Entitlement to service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in July 
2003.  The RO provided the veteran notice with respect to his 
claim to reopen (as well as service connection) in a May 2003 
letter, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The letter notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For a new and material claim, this notice must 
include the information that disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.   A letter mailed to the 
veteran in March 2006 addressed the Dingess requirements.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the appellant received notice as to the 
evidence and information necessary to establish entitlement 
to the underlying claim for benefit sought in the May 2003 
and March 2006 letters, but not the particular evidence and 
information necessary to reopen the claim.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claims.  In the July 2003 
rating decision, the RO was clear as to why the evidence was 
not considered new and material.  Referencing the December 
1991 rating decision, the RO indicated that service 
connection for hearing loss and tinnitus had been denied 
based on the finding that the evidence failed to show that 
there was an etiological relationship between the veteran's 
active service and hearing loss and tinnitus, which were 
diagnosed many years later.  Additionally, in his current 
communications to the RO, the veteran argues that his hearing 
loss and tinnitus had their onset in service and are directly 
related to in-service noise exposure.  This would indicate 
that he has actual knowledge of the "material" evidence 
that would establish a basis to reopen his claim for service 
connection.  Thus, the Board finds that he has not been 
prejudiced by VA's failure to provide him with a letter in 
compliance with Kent, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The veteran's service medical records are for the most part 
missing.  The only available record is an August 1955 service 
discharge examination report.  In this regard, the National 
Personnel Records Center (NPRC) reports that no other service 
medical records are available and are presumed destroyed in a 
fire at NPRC in 1973.  Further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The veteran was advised of this 
negative development in a March 2006 VA letter.  Further, the 
aforementioned May 2003 notice letter informed him of his 
right to submit any evidence he wished to support his claims 
for service connection.  The veteran responded and provided a 
history of treatment for hearing loss and tinnitus through 
the Shreveport VA Medical Center (VAMC) shortly after his 
service discharge.  By a letter dated in October 2005, the 
veteran was informed that multiple searches for his medical 
records at the Shreveport VAMC had not been successful.  The 
veteran was afforded a VA examination in September 2004.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

New and Material Evidence

The RO initially denied the veteran's claim of service 
connection for bilateral hearing loss and tinnitus in 
December 2001.  The RO considered the existing service 
discharge examination, service personnel records, and a 
December 1997 audiometric hearing test report from Phillips 
Hearing Aid Centers.  Although the veteran served as a Gun 
Section Chief and gave a history of gun participation without 
hearing protection, the RO observed that his service 
discharge examination showed normal hearing in both ears by 
whispered voice test.  The examination was also noted to be 
negative for complaints of tinnitus.  In this regard, the RO 
determined that there was no evidence of the disabilities in 
service and no objective medical evidence establishing a link 
between any current hearing loss disability and/or tinnitus 
and his active service.  The veteran was notified of this 
decision and of his procedural and appellate rights by letter 
in January 2002.  He did not appeal this decision.  Thus, it 
is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in April 2003, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for hearing loss and 
tinnitus.  The Board finds otherwise with respect to the 
claim for hearing loss.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 2002 RO decision 
includes the report of a September 2004 VA audiology 
examination.  Significantly, after diagnosing the veteran as 
having bilateral sensorineural hearing loss and tinnitus, the 
examiner stated that "it is very unlikely" that the 
veteran's current hearing loss and tinnitus are related to 
noise exposure he had in service.  He noted that a whispered 
voice test conducted in 1955 was 15/15 bilaterally, and that 
there were no comparative audiometric studies.  However, the 
examiner also observed that normal whispered voice testing 
did not take into consideration some of the higher 
frequencies that are affected by noise exposure.  In that 
regard, the examiner stated that "it is as likely as not" 
that the veteran could have had some loss of hearing in the 
higher frequencies as the result of his noise exposure using 
no hearing protection.

With respect to the claim for service connection for 
tinnitus, while "new," the September 2004 examination 
report is not material to the veteran's claim.  The report 
does not link the veteran's tinnitus to his active service.  
On the contrary, the report specifically states that is very 
unlikely that the veteran's tinnitus is related to his active 
military service, to include in-service noise exposure.  

The Board notes that the veteran argues that his tinnitus is 
related to his in-service noise exposure.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's assertions or theories for 
his claim are not considered new and material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the December 2001 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for tinnitus.  38 U.S.C.A. § 5108.  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

However, with respect to the claim for service connection for 
hearing loss, the September 2004 VA examination report draws 
an etiological link between the veteran's hearing loss and 
his exposure to acoustic trauma during his active service.  
As noted above, the examiner stated that "it is as likely as 
not" that the veteran could have had some loss of hearing in 
the higher frequencies as the result of his noise exposure 
using no hearing protection.  This evidence is not cumulative 
or redundant of the evidence previously of record and it 
raises a reasonable possibility of substantiating the claim.  
The September 2004 VA examination is therefore new and 
material; consequently, the claim for service connection for 
bilateral hearing loss is reopened.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim for service connection 
for bilateral hearing loss, it is necessary to consider 
whether the veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  Here, given the 
favorable outcome of decision on service connection for 
hearing loss, the Board finds that the veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Hearing Loss

Most of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The report of a September 2004 VA audiology examination 
showed an average loss of 56 decibels in the right ear and a 
loss of 54 decibels in the left ear.  Pure tone 



thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 40, 55, 55, 55, and 60, respectively.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 45, 50, 50, 55, and 60, respectively.  
Speech recognition was 80 percent in the right ear and 76 
percent in the left ear.  Current bilateral hearing loss for 
VA purposes has therefore been established.

The available service medical records are absent any findings 
of complaints, treatment, or diagnosis of hearing loss.  The 
veteran's service discharge examination indicated that the 
veteran had normal hearing, which was measured by whispered 
voice test at 15/15 bilaterally.  Post-service medical 
evidence of hearing loss is first documented in a 1997 report 
from Phillips Hearing Aid Center, which is over 40 years post 
service.  In sum, the Board finds that there is no evidence 
of hearing loss for VA purposes shown in service or within 
one year of service discharge.   The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
bilateral hearing loss and his active service, to include 
noise exposure in service.  

As discussed above, after diagnosing the veteran as having 
bilateral sensorineural hearing loss, the September 2004 VA 
audiology examination report indicated that "it is very 
unlikely" that the veteran's current hearing loss was 
related to noise exposure he had in service.  The examiner 
supported this opinion by pointing out that the veteran had a 
normal whispered voice test at service discharge.  However, 
he also observed that the normal whispered voice test did not 
take into consideration some of the higher frequencies that 
are affected by noise exposure.  The examiner stated that 
"it is as likely as not" that the veteran could have had 
some loss of hearing in the higher frequencies as the result 
of his noise exposure using no hearing protection.  While far 
from definitive, the Board nevertheless concludes that the 
evidence (September 2004 VA examination report) is at least 
in equipoise, and that the veteran's exposure to noise in 
service caused his current bilateral hearing loss.  

For the reasons set forth above, and resolving the benefit of 
the doubt in favor the veteran, the Board finds that service 
connection for bilateral hearing loss is warranted


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for tinnitus, and the appeal is 
denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


